             Case 3:20-cv-00917-HZ        Document 156            Filed 08/27/20   Page 1 of 2




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                    3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all         DECLARATION OF NAOMI SHEFFIELD
    others similarly situated, MICHELLE
    “MISHA” BELDEN, in an individual capacity
    and on behalf of themselves and all others           (In Support of Defendant City of Portland’s
    similarly situated, ALEXANDRA JOHNSON,               Notice of Deadline for City’s Response to
    in an individual capacity and on behalf of           Plaintiffs’ Amended Motion for Finding of
    themselves and all others similarly situated,        Contempt and for Sanctions Against
                                                         Defendant City of Portland)
                   PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                   DEFENDANTS.


     I, Naomi Sheffield, Deputy City Attorney, declare as follows:

           1.      The Amended Declaration of Matthew Cleinman was filed on August 13, 2020

    (“Cleinman Declaration,” Dkt. No. 150).

Page 1 – DECLARATION OF NAOMI SHEFFIELD

                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-00917-HZ          Document 156            Filed 08/27/20   Page 2 of 2




           2.      The Cleinman Declaration referenced “Cleinman Decl. Ex. 1” (Dkt. No. 150, ¶ 7)

    and included a placeholder for the referenced Exhibit 1 (Dkt. No. 150-1). Neither the Cleinman

    Declaration, nor the placeholder, appear to include a link to the referenced exhibit.

           3.      On August 15, 2020, I emailed plaintiffs’ counsel and requested a copy of the

    Cleinman Declaration Exhibit 1.

           4.      On August 21, 2020, plaintiffs’ counsel provided a link to the Cleinman

    Declaration Exhibit 1 video, as well as other videos referenced in the supporting declarations.

           5.      Pursuant to the Joint Status Report and Rule 26(f) Conference Report (Dkt. No.

    152), the parties agreed that the City’s Response to the Amended Motion would be due fourteen

    (14) days from the date of the last filed declaration.

           6.      Because the City did not receive the last exhibit to plaintiffs’ supporting

    declarations until August 21, the City does not intend to file its Response until September 4,

    2020, fourteen (14) days from receipt of the last video.

           7.      Plaintiffs’ counsel has confirmed that they do not object to the City notifying the

    Court of the City’s intent to file its Response on September 4, 2020.

           8.      I make this declaration in support of Defendant City of Portland’s Notice of

    Deadline for City’s Response to Plaintiffs’ Amended Motion for Finding of Contempt and for

    Sanctions Against Defendant City of Portland.

           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

           DATED: August 27, 2020.

                                                    /s/ Naomi Sheffield
                                                    Naomi Sheffield




Page 2 – DECLARATION OF NAOMI SHEFFIELD

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
